    Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 1 of 8. PageID #: 119898



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
      IN RE: NATIONAL PRESCRIPTION                 )
            OPIATE LITIGATION                      )
                                                       MDL No. 2804
                                                   )
    This document relates to:                      )   Hon. Judge Dan A. Polster
                                                   )
    ALL CASES                                      )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )

    MANUFACTURER DEFENDANTS’ RESPONSE TO PLAINTIFFS’ RENEWED AND
    AMENDED MOTION FOR CERTIFICATION OF RULE 23(b)(3) CITIES/COUNTIES
                         NEGOTIATION CLASS

          Plaintiffs readily acknowledge that their proposed Negotiation Class “is not a litigation

class,” that “[c]ertification of the Negotiation Class will not be utilized to prosecute, litigate, or

try any claim, in this or any court, against any of the defendants named in national opioid

litigation,” and that any certification order “may not be cited as precedent or in support of the

certification of any class for any other purpose in any Opioids-related or other litigation by or

against any party thereto.” (Pls.’ Am. Mot. (“Mot.”), ECF No. 1820, at 3; Pls.’ Mem. In Support

Of Am. Mot. (“Mem.”), ECF No. 1820-1, at 12 n. 11). Indeed, Plaintiffs have not tried to satisfy

the Rule 23 requirements with respect to any other type of class. In reliance upon these

limitations, Manufacturer Defendants1 take no position on whether the Court should grant or



1
       Manufacturer Defendants include Purdue Pharma, L.P.; Purdue Pharma, Inc.; The Purdue
Frederick Company, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Par
                                                   1
  Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 2 of 8. PageID #: 119899



deny Plaintiffs’ Renewed and Amended Motion for Certification of Rule 23(b)(3)

Cities/Counties Negotiation Class (ECF No. 1820), subject to the limitation discussed below.

        Plaintiffs’ Negotiation Class includes both “cities” and “counties” that have filed lawsuits

and those that have not. (Mem., ECF No. 1820-1, at 15 (Class Definition)). Plaintiffs’ motion

further notes that “thousands of cities and counties” that have not filed any lawsuit “are watching

the progress of the Opioids litigation,” while suggesting that the Court has remarked that those

cities and counties may be part of “any comprehensive class action settlement, without the

necessity of filing their own suits.” (Id. at 1-2).

        Consistent with the acknowledged limitations of Plaintiffs’ proposed Negotiation Class,

Manufacturer Defendants wish to make clear that certification of such a class cannot impact (let

alone toll) the applicable statute of limitations for any claim of any proposed class member,

including those that have not filed a lawsuit. This clarification is consistent with controlling law

regarding class action tolling principles for at least three reasons. First, Plaintiffs have not

commenced a class action lawsuit seeking a merits class on behalf of all political subdivisions—




Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings,
Inc.; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Johnson
& Johnson; Teva Pharmaceutical Industries Ltd.; Teva Pharmaceuticals USA, Inc.; Cephalon,
Inc.; Allergan plc f/k/a Actavis plc; Allergan Finance, LLC, f/k/a/ Actavis, Inc., f/k/a Watson
Pharmaceuticals, Inc.; Allergan Sales, LLC; Allergan USA, Inc.; Watson Laboratories, Inc.;
Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Actavis South
Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC; Actavis Totowa LLC; Actavis
LLC; Actavis Kadian LLC; Actavis Laboratories UT, Inc., f/k/a Watson Laboratories, Inc. - Salt
Lake City; Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc. - Florida; Mallinckrodt
plc; Mallinckrodt LLC; and SpecGx LLC. Teva Pharmaceutical Industries Ltd., Allergan plc
f/k/a Actavis plc, and Mallinckrodt plc are respectively an Israeli corporation, Irish holding
company, and Irish company that are not subject to and contest personal jurisdiction for the
reasons explained in their pending motions to dismiss for lack of personal jurisdiction; they are
specially appearing to join this response as a result of the Court’s deadline, and, thus, they do not
waive and expressly preserve their pending personal jurisdiction challenges.
                                                      2
    Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 3 of 8. PageID #: 119900



a threshold requirement to try to invoke class action tolling. See, e.g., Am. Pipe & Const. Co. v.

Utah, 414 U.S. 538, 554 (1974) (recognizing that for federal claims, tolling of statute of

limitations for putative class members only applies upon “commencement of a class action”);

Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 353 (1983) (same).2 Second, Plaintiffs fully

acknowledge that they are not seeking any type of litigation class and, as a result, certification of

the Negotiation Class can have no impact on the claims of any party. (Mem., ECF No. 1820-1,

at 12). Third, tolling under American Pipe principles (or any other law) as a result of

certification of the Negotiation Class would be inconsistent with the very purposes behind statute

of limitation periods, including “ensuring essential fairness to defendants and of barring a

plaintiff who ‘has slept on his rights[.]’” Am. Pipe & Const. Co., 414 U.S. at 554 (internal

citations omitted). For each of these reasons, if the Court is inclined to grant Plaintiffs’ motion,

Manufacturer Defendants respectfully request that the Court make clear in its order (as reflected

in Exhibit A)3 that certification of the Negotiation Class does not toll the statute of limitations for

the claims of any member of the Negotiation Class.




2
        In addition, the Sixth Circuit has taken a very narrow view of class action tolling even,
unlike here, when a class action lawsuit has been filed. See, e.g., Stein v. Regions Morgan
Keegan Select High Income Fund, Inc., 821 F.3d 780, 789 (6th Cir. 2016) (holding that Sixth
Circuit utilizes the “minority rule” and does not apply tolling to putative class members who file
independent actions before the resolution of class certification decision following
commencement of putative class action); Wyser-Pratte Mgmt. Co. v. Telxon Corp., 413 F.3d 553,
567-69 (6th Cir. 2005) (same and holding that tolling does not apply to defendant not named in a
prior class action).
3
        Exhibit A provides proposed language to Paragraph 14 of Plaintiffs’ proposed class
certification order (ECF No. 1812-2) to address this point. It further includes proposed language
to make clear, consistent with Plaintiffs’ acknowledgments, that because Plaintiffs seek only a
Negotiation Class, the Court makes no finding that Plaintiffs have satisfied or could satisfy any
of the requirements under Rule 23(a) or Rule 23(b) with respect to any other type of class.


                                                  3
    Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 4 of 8. PageID #: 119901



        In short, Manufacturer Defendants take no position on whether the Court should grant

Plaintiffs’ motion. Manufacturer Defendants merely request that, in any order certifying the

proposed Negotiation Class, the Court should expressly state that such certification has no

impact on any statutes of limitations applicable to members of the Negotiation Class and should

utilize the language proposed in the attached Exhibit A. To the extent there is any dispute over

this point, the Manufacturer Defendants request that the Court set a briefing schedule to allow

the parties to address the issue.4




4
        Given Plaintiffs’ concessions about the limited nature of the proposed Negotiation Class
and their acknowledgment that any class certification “[o]rder may not be cited as precedent or
in support of the certification of any class for any other purpose in any Opiods-related litigation”
(Order, ECF No. 1820-2, at ¶ 15), Manufacturer Defendants reserve the right to challenge the use
of any order approving the Negotiation Class by any party for any purpose and to challenge any
future attempts to certify a different class on any and all grounds.
                                                 4
 Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 5 of 8. PageID #: 119902



Dated: July 23, 2019               Respectfully submitted,


                                   /s/ Steven A. Reed
                                   Steven A. Reed
                                   Eric W. Sitarchuk
                                   Rebecca J. Hillyer
                                   MORGAN LEWIS & BOCKIUS LLP
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   Telephone: (215) 963-5000
                                   Facsimile: (215) 963-5001
                                   steven.reed@morganlewis.com
                                   eric.sitarchuk@morganlewis.com
                                   rebecca.hillyer@morganlewis.com

                                   Nancy L. Patterson
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1000 Louisiana Street, Suite 4000
                                   Houston, TX 77002-5005
                                   Tel: (713) 890-5195
                                   nancy.patterson@morganlewis.com

                                   Brian Ercole
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   200 South Biscayne Boulevard, Suite 5300
                                   Miami, FL 33131
                                   Telephone: (305) 415-3000
                                   Facsimile: (305) 415-3001
                                   brian.ercole@morganlewis.com

                                   Counsel for Defendants Teva Pharmaceuticals
                                   U.S.A., Inc., Cephalon, Inc., Watson Laboratories,
                                   Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a
                                   Watson Pharma, Inc., Warner Chilcott Company,
                                   LLC, Actavis South Atlantic LLC, Actavis Elizabeth
                                   LLC, Actavis Mid Atlantic LLC, Actavis Totowa
                                   LLC, Actavis Kadian LLC, Actavis Laboratories
                                   UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake
                                   City, and Actavis Laboratories FL, Inc., f/k/a
                                   Watson Laboratories, Inc.-Florida, and appearing
                                   specially for Teva Pharmaceutical Industries Ltd.




                                      5
Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 6 of 8. PageID #: 119903



                                  /s/ Charles C. Lifland (consent)
                                  Charles C. Lifland
                                  Sabrina Heron Strong
                                  O’MELVENY & MYERS LLP
                                  400 S. Hope Street
                                  Los Angeles, CA 90071
                                  Telephone: (213) 430-6000
                                  Facsimile: (213) 430-6407
                                  clifland@omm.com
                                  sstrong@omm.com

                                  Counsel for Defendants Janssen
                                  Pharmaceuticals, Inc., Johnson &
                                  Johnson, Janssen Pharmaceutica, Inc.
                                  n/k/a Janssen Pharmaceuticals, Inc., and
                                  Ortho-McNeil-Janssen Pharmaceuticals,
                                  Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                  /s/ Mark S. Cheffo (consent)
                                  Sheila L. Birnbaum
                                  Mark S. Cheffo
                                  Hayden A. Coleman
                                  DECHERT
                                  Three Bryant Park
                                  1095 Avenue of the Americas
                                  New York, NY
                                  Telephone: (212) 698-3500
                                  Fax: (212) 698-3599
                                  sheila.birnbaum@dechert.com
                                  mark.cheffo@dechert.com
                                  hayden.colemen@dechert.com

                                  Counsel for Defendants Purdue Pharma L.P.,
                                  Purdue Pharma Inc., and The Purdue Frederick
                                  Company

                                  /s/ Jonathan L. Stern (consent)
                                  Jonathan L. Stern
                                  Arnold & Porter Kaye Scholer LLP
                                  601 Massachusetts Ave. NW
                                  Washington, DC 20001
                                  Phone: 202-942-5000
                                  Fax: 202-942-5999
                                  Email: jonathan.stern@arnoldporter.com




                                     6
Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 7 of 8. PageID #: 119904



                                  Sean O. Morris
                                  Arnold & Porter Kaye Scholer LLP
                                  777 S. Figueroa St., Suite 4400
                                  Los Angeles, CA 90017
                                  Phone: 213-243-4000
                                  Fax: 213-243-4199
                                  Email: sean.morris@arnoldporter.com

                                  Counsel for Defendants Endo Pharmaceuticals
                                  Inc., Endo Health Solutions Inc., Par
                                  Pharmaceutical, Inc., and Par Pharmaceutical
                                  Companies, Inc. (incorrectly named as “Par
                                  Pharmaceutical Companies, Inc. f/k/a Par
                                  Pharmaceutical Holdings, Inc.”)


                                  /s/ Donna M. Welch (consent)
                                  Donna M. Welch, P.C.
                                  KIRKLAND & ELLIS LLP
                                  300 North Lasalle
                                  Chicago, Illinois 60654
                                  (312) 862-2000
                                  donna.welch@kirkland.com

                                  Counsel for Defendants Allergan plc (appearing
                                  specially), Allergan Finance, LLC (f/k/a/ Actavis,
                                  Inc. f/k/a Watson Pharmaceuticals, Inc.), Allergan
                                  Sales, LLC, and Allergan USA, Inc.


                                  /s/ Brien T. O’Connor (consent)
                                  Brien T. O’Connor
                                  Andrew J. O’Connor
                                  ROPES & GRAY LLP
                                  Prudential Tower
                                  800 Boylston St.
                                  Boston, MA 02199-3600
                                  (617) 235-4650
                                  Brien.O’Connor@ropesgray.com
                                  Andrew.O’Connor@ropesgray.com

                                  Counsel for Defendants Mallinckrodt LLC and
                                  SpecGx LLC, and appearing specially for
                                  Mallinckrodt plc




                                     7
  Case: 1:17-md-02804-DAP Doc #: 1952 Filed: 07/23/19 8 of 8. PageID #: 119905




                                   CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 23rd day of July 2019, the foregoing was served upon

all counsel of record via email.




Dated: July 23, 2019                       /s/ Steven A. Reed
                                           Steven A. Reed




                                              1
